Citation Nr: 1822406	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  12-00 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date than April 17, 1999 for the 100 percent evaluation assigned for service-connected schizophrenia, paranoid type.  

(The issue of an apportionment for one of the Veteran's children is the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA)  Regional Office (RO) which increased from to 70 to 100 percent the evaluation for service-connected schizophrenia, paranoid type, effective June 27, 2002.  Thereafter, by an April 1999 rating decision that effective date was updated to April 17, 1999.

There was a prior remand issued in July 2011, which was for the express purpose of issuance of a Statement of the Case (SOC).  This was done, and the Veteran perfected his appeal to the Board.  

Discussed below, the Veteran is being given the opportunity to file an informal claim for earlier effective date for service connection for schizophrenia, paranoid type, separate and apart from that of entitlement to an increased rating for the same.

The Veteran likewise raised the issue of service connection for insomnia, 
as secondary to schizophrenia, paranoid type by November 2017 correspondence.  This informal claim also can be filed and adjudicated with the standard claims formate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board now has before it the question of entitlement to a 100 percent evaluation prior to April 17, 1999 for schizophrenia, paranoid type.  Prior to reaching a determination there is a still further issue informally raised by Veteran of entitlement to an earlier effective date for service connection for the Veteran's psychiatric condition, this being an effective date prior to November 4, 1983.  This is clearly significant, from the point of view that the earlier effective date for service connection if granted, would permit the earlier effective date for higher evaluation for schizophrenia, paranoid type, as well.  The issue has been technically raised.  The requirements for filing a claim consist of using an application form prescribed by the VA Secretary.  The Veteran must be given the opportunity to follow up in this regard.  Provided a completed formal claim is filed then the AOJ should adjudicate the matter accordingly.  See 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017); DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011) (where evidence reasonably indicates that the cause of claimed condition is a different condition that may be associated with service, then VA must investigate whether the underlying disability is related to service).  

The two issues are therefore inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).   
 
Strictly speaking, the claim for earlier effective date for service connection for a psychiatric disorder were it based entirely upon reviewing the evidence, and that only, would not be considered on the merits.  It was already decided by July 2011 Board decision that this claim was denied.  Therefore, challenging the same on these grounds would be precluded.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  However, in this instance the challenge is upon grounds of Clear and Unmistakable Error (CUE), as asserted in the Veteran's VA Form 9.  This type of argument, if successful, could vitiate the finality of the prior RO determination of the assigned effective date.  As indicated, the Veteran should follow up with a formal claim form addressing this issue if he indeed intends to pursue it.  

Based on those arguments informally raised thus far, the statement of the issue as intended is:  whether an effective date prior to November 4, 1983 is warranted, on the basis of CUE (1) within the August 2008 RO rating decision (presumably, and other issuances that made a similar determination) in not applying a liberalizing law that permitted service connection for psychosomatic disorders; and (2) the September 2007 RO rating decision (and other issuances that made a similar determination) to the extent that it ostensibly did not implement a Board remand directive to provide a retrospective entitlement on when a 100 percent rating was warranted for service-connected psychiatric disability.    

Additionally, necessary measures should be taken to obtain the Veteran's complete records pertaining to the claim filed for Social Security Administration (SSA) disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) regarding a claim for disability benefits with that agency and request the administrative decision and supporting medical records.  If no records are available, the electronic claims folder must indicate this fact and the Veteran should be notified. 

2. Further contact the Veteran and request clarification regarding the specific instance(s) / assertions of CUE within prior RO rating decisions that he is stating, to support the claim for earlier effective date for service connection for schizophrenia, paranoid type, and provide him with the proper claim form.  

Notify him that he must complete the enclosed formal claim form to pursue this matter.

3. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

